Exhibit 10.3
 
CONSULTING AGREEMENT
 
This Consulting Agreement (the “Agreement”) is made and entered into as of this
26 day of June 2014, by and between Cloud Medical Doctor Software Corporation, a
Texas corporation (the “Company”) and Gawk Incorporated, a Nevada Corporation
(the “Consultant”) (individually, a “Party”; collectively, the “Parties”).
 
RECITALS
 
WHEREAS, Consultant has certain expertise and experience in the Streaming Movie
and Music Industries in the area of sales and marketing strategy, press
releases, public company venues, and general industry specific business guidance
and,
 
WHEREAS, the Company wishes to engage the services of Consultant to assist the
Company in the area of sales and marketing strategy, press releases, public
company venues, and general industry specific business guidance in the streaming
Movie and Music Industries.
 
NOW, THEREFORE, in consideration of the mutual promises herein contained, the
Parties hereto hereby agree as follows:
 
1. CONSULTING SERVICES.
 
Consultant agrees assist the Company in the area of sales and marketing
strategy, press releases, public company venues, and general industry specific
business guidance in the Streaming Movie and Music Industries (the “Consulting
Services”). Consultant hereby agrees to perform the Consulting Services in a
workmanlike manner.
 
2. TERM OF AGREEMENT.
 
This Agreement shall be in full force and effect commencing upon the date Hereof
and continuing for a period of Four (4) years. This Agreement shall terminate
upon the Consultant's full completion of the Consulting Services. Either Party
hereto shall have the right to terminate this Agreement without cause in the
event of the death, bankruptcy, insolvency, or assignment for the benefit of
creditors of the other Party. Consultant shall have the right to terminate this
Agreement if Company fails to comply with the terms of this Agreement, including
without limitation its responsibilities for compensation as set forth in this
Agreement, and such failure continues un-remedied for a period of 30 days after
written notice to the Company by Consultant. The Company shall have the right to
terminate this Agreement upon delivery to Consultant of notice setting forth
with specificity facts comprising a material breach of this Agreement by
Consultant if such breach shall remain uncured for more than 30 days.
 
3. TIME DEVOTED BY CONSULTANT.
 
It is anticipated that the Consultant shall spend as much time as deemed
necessary by the Consultant in order to perform the obligations of Consultant
hereunder. The Company understands that this amount of time may vary and that
the Consultant may perform Consulting Services for other companies.
 
 
 

--------------------------------------------------------------------------------

 
 
4. PLACE WHERE CONSULTING SERVICES WILL BE PERFORMED.
 
The Consultant will perform most Consulting Services in accordance with this
Agreement at such place(s) as necessary to perform these Consulting Services in
accordance with this Agreement.
 
5. COMPENSATION TO CONSULTANT.
 
As compensation for the Consulting Services, and subject to the terms and
conditions of this Agreement, Company will, upon entering into this Agreement
authorize the issuance and delivery of 3,000,000 shares of the Company’s common
stock (the “Compensation Shares”) to Consultant, or an individual designated by
Consultant to perform the Consulting Services.
 
6. INDEPENDENT CONTRACTOR.
 
Both Company and the Consultant agree that the Consultant will act as an
independent contractor in the performance of its duties under this Agreement.
Nothing contained in this Agreement shall be construed to imply that Consultant,
or any employee, agent or other authorized representative of Consultant, is a
partner, joint venture, agent, officer or employee of Company unless such status
shall be agreed upon and set forth in a writing signed by the parties.
 
7. CONFIDENTIAL INFORMATION.
 
The Consultant and the Company acknowledge that each will have access to
proprietary information regarding the business operations of the other and agree
to keep all such information secret and confidential and not to use or disclose
any such information to any individual or organization without the
non-disclosing Party's prior written consent. Further, Consultant acknowledges
that it will have access to proprietary information regarding the business
operations of certain clients of the Company and agrees to keep all such
information secret and confidential and not to use or disclose any such
information to any individual or organization without the Company's prior
written consent.
 
8. INDEMNIFICATION.
 
Each Party (the “Indemnifying Party”) agrees to indemnify, defend, and hold
harmless the other Party (the “Indemnified Party”) from and against any and all
claims, damages, and liabilities, including any and all expense and costs, legal
or otherwise, caused by the negligent act or omission of the Indemnifying Party,
its subcontractors, agents, or employees, incurred by the Indemnified Party in
the investigation and defense of any claim, demand, or action arising out of the
work performed under this Agreement; including breach of the Indemnifying Party
of this Agreement. The Indemnifying Party shall not be liable for any claims,
damages, or liabilities caused by the sole negligence of the indemnified Party,
its subcontractors, agents, or employees.
 
 
2

--------------------------------------------------------------------------------

 
 
The Indemnified Party shall notify promptly the Indemnifying Party of the
exercise of any claim, demand, or other matter to which the Indemnifying Party’s
indemnification obligations would apply, and shall give them a reasonable
opportunity to settle or defend the same at their own expense and with counsel
of their own selection, provided that the Indemnified Party shall at all times
also have the right to fully participate in the defense.  If the Indemnifying
Party, within a reasonable time after this notice, fails to take appropriate
steps to settle or defend the claim, demand, or the matter, the Indemnified
Party shall, upon written notice, have the right, but not the obligation, to
undertake such settlement or defense and to compromise or settle the claim,
demand, or other matter on behalf, for the account, and at the risk, of the
Indemnified Party.
 
The rights and obligations of the Parties under this Article shall be binding
upon and inure to the benefit of any successors, assigns, and heirs of the
Parties.
 
9. NOTICES
 
Except as otherwise expressly set forth herein, all notice required or permitted
to given hereunder shall be in writing and shall be deemed effective when
personally delivered, sent via overnight delivery or, if mailed, three (3) days
after the date deposited in the United States Mail, postage prepaid, registered,
or certified, and return receipt requested or by email communication. Unless
changed by written notice given by one party to the other as provided herein,
such notices shall be given to the Parties at the following address:
 
GAWK, Inc.
5300 Melrose Avenue
Suite 42
Los Angeles, CA 90038
Phone: 888-754-6190
Website: http://www.gawkinc.com
 
Cloud Medical Doctor Software Corporation
1291 Galleria Drive, Suite 200
Henderson, NV 89014
(702) 818-9011
 
10. CONFLICT WAIVER.
 
Company hereby acknowledges that Carl P. Ranno ("the Firm") represents the
Consultant with various legal matters and does not represent the Consultant in
connection with this Consulting Agreement or the contemplated transaction.
Consultant further acknowledges that the Firm has drafted this Agreement.
Consultant has been given the opportunity to consult with counsel of their
choice regarding their rights under this Agreement. Consultant hereby waives any
action it may have against the Firm regarding such conflict of interest.
 
 
3

--------------------------------------------------------------------------------

 
 
11. MISCELLANEOUS.
 
(A) The Parties submit to the jurisdiction of the Courts of the County of Clark,
State of Nevada or, if there be subject matter jurisdiction, a Federal Court
empanelled in the State of Nevada for the resolution of all legal disputes
arising under the terms of this Agreement. This provision shall survive the
termination of this Agreement.
 
(B) If either Party to this Agreement brings an action on this Agreement, the
prevailing Party shall be entitled to reasonable expenses therefore, including,
but not limited to, attorneys’ fees and expenses and court costs.
 
(C) This Agreement shall inure to the benefit of the Parties hereto, their
administrators and successors in interest.  This Agreement shall not be
assignable by either Party hereto without the prior written consent of the
other.
 
(D) This Agreement contains the entire understanding of the Parties and
supersedes all prior agreements between them.
 
(E) This Agreement shall be constructed and interpreted in accordance with and
governed by the laws of the State of Nevada
 
(F) No Supplement, modification or amendment of this Agreement shall be binding
unless executed in writing by the Parties. No waiver of any of the provisions of
this Agreement shall be deemed, or shall constitute, a waiver of any other
provision, whether or not similar, nor shall any waiver constitute a continuing
waiver. No waiver shall be binding unless executed in writing by the Party
making the waiver.
 
(G) If any provision hereof is held to be illegal, invalid or unenforceable
under present or future laws effective during the term hereof, such provision
shall be fully severable. This Agreement shall be construed and enforced as if
such illegal, invalid or unenforceable provision had never comprised a part
hereof, and the remaining provisions hereof shall remain in full force and
effect and shall not be affected by the illegal, invalid or unenforceable
provision or by its severance herefrom.
 
(H) The above recitals are incorporated into this Agreement by this reference.
 
IN WITNESS WHEREOF, the Parties hereto have placed their signatures hereon on
the day and year first above written.
 
COMPANY:
 
CONSULTANT:
     
CLOUD MEDICAL DOCTOR INC.
 
GAWK INCORPORATED,
     
/s/ Michael DeLaGarza
 
/s/ Scott Kettle
By: Michael DeLaGarza
 
By: Scott Kettle
Its: President
 
Its: President

 
 
4

--------------------------------------------------------------------------------